DISMISS and Opinion Filed October 10, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01091-CR

                            JAMES MICHAEL MOORE, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F18-25974-L

                              MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Osborne
       On September 9, 2019, James Michael Moore’s notice of appeal was filed in this Court.

After reviewing the notice of appeal and the accompanying documents, we notified the parties we

had questions regarding our jurisdiction and requested a response, which appellant filed on

September 17, 2019.

       The clerk’s record shows that on February 14, 2019, appellant pleaded guilty to possession

of less than one gram of heroin in exchange for the State’s recommendation he be given deferred

adjudication for three years. The trial court followed the plea bargain, placed appellant on deferred

adjudication for three years, and certified appellant had no right to appeal.
       Several months later, the State filed a motion to proceed with an adjudication of guilt. On

August 27, 2019, the trial court denied the State’s motion but modified the terms of appellant’s

conditions of community supervision. Appellant then filed his notice of appeal.

       Orders modifying conditions of community supervision are not appealable orders.

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); see Davis v. State, 195 S.W.3d 708,

710 (Tex. Crim. App. 2006) (legislature has authorized appeal in two instances: one from order

granting probation and one from order revoking probation; “There is no legislative authority for

entertaining a direct appeal from an order modifying the conditions of community supervision.”).

Without an appealable order, this Court has no jurisdiction to entertain an appeal. Abbott v. State,

271 S.W.3d 694, 697 (Tex. Crim. App. 2008). Appellant conceded this in his September 17, 2019

response to our jurisdictional inquiry.

       We dismiss this appeal.




                                                  /Leslie Osborne/
                                                  LESLIE OSBORNE
                                                  JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
191091F.U05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 JAMES MICHAEL MOORE, Appellant                   On Appeal from the Criminal District Court
                                                  No. 5, Dallas County, Texas
 No. 05-19-01091-CR       V.                      Trial Court Cause No. F18-25974-L.
                                                  Opinion delivered by Justice Osborne,
 THE STATE OF TEXAS, Appellee                     Justices Myers and Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered October 10, 2019




                                            –3–